Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Elite Books Inc. As independent registered public accountants, we hereby consent to the use of our audit report dated July 7, 2014, with respect to the financial statements ofElite Books Inc. in its registration statement Form S-1/A relating to the registration of 3,000,000 shares of common stock. We also consent to the reference of our firm under the caption “interest of named experts and counsel” in the registration statement. /s/ KLJ & Associates, LLP St. Louis Park, Minnesota August 22, 2014 1660 Highway 100 South Suite 500 St. LouisPark, MN55416
